 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDJaneenArt Studio,Inc., PetitionerandPlasticWorkers Union,Local 18, I.U.D. & T.W. of U.S. & Canada, AFL-CIO..CaseNo. 13-ISM-424.H arch 6, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.His rulings madeat the hearing are free from prejudicial error and are affirmed.1Pursuant to Section 3(b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Members Rodgers, Bean, and Fanning].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of certain employees of the Employer, within Section9(c) (1) and Section 2(6) and (7) of the Act.24.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within Section9(b) of the Act:All production and maintenance employees at the Employer'sChicago, Illinois, plant, excluding all office clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]1The hearing officer refused to admit certain documents offered by the Union on theground that it was attempting thereby to litigate certain unfair labor practice chargeswhich it had filed.These charges have been investigated by the Regional Director, whohas refused to issue a complaint thereon.The documents,however, were essential to theUnion's attempt to prove that it had entered into a contract with the Employer whichwould serve as a bar.We, therefore,overrule the hearing officer's refusal to admit UnionExhibits 1 through 4 into evidence.These documents,contained in the rejected exhibitfile,have been considered in our determination of this matter.2 The Union contends that it has entered into a bargaining agreement with the Employerwhich is a bar to this petition.The Employer attacks the validity of any such agreementsince it has not been signed by the parties.On October 27, 1958,the Union requested recognition from the Employer,and on thesame day, the Employer gave the Union a written acknowledgement of the Union'smajority status, and agreed to negotiate an agreement.The parties did negotiate there-after, and at the last such meeting,according to the Union,a complete agreement as toterms was reached,and a draft was left with the Employer for signature.The draftagreement,however,had admittedly not been signed by either party as of the date of theEmployer's petition herein.InAppalachian Shale ProductsCo., 121 NLRB 1160,the Board reaffirmed its positionthat neither an unsigned agreement nor a signed agreement which does not contain sub-stantial terms and conditions of employment may serve as a bar. It is clear, in the instantcase, that neither the unsigned draft agreement,nor the bare letter of recognition canprevent the holding of an election in the stipulated unit.These principles are con-trolling. even when,as in this case,only one union is contending for recognition.TheEmployer's alleged lack of good faith in doubting the Union'smajority and in refusing tosign an agreement relates to the possible commission of unfair labor practices,and is notlitigable in a representation proceeding.123 NLRB No. 130.